Citation Nr: 0706862	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-43 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
herpetic keratitis of the right eye, and, if so, whether the 
claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from October 1963 to September 
1965.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which found 
that no new and material evidence had been submitted to 
reopen the claim for service connection for herpetic 
keratitis that had been previously denied in June 1999.  In 
November 2004, a Decision Review Officer (DRO) at the RO 
provided a de novo review of the evidence and denied 
entitlement to service connection in a Statement of the Case 
(SOC).  In April 2005, the veteran testified at a personal 
hearing before another DRO, who confirmed the denial in a 
Supplemental SOC issued in August 2005.

The Board notes that the RO, in the November 2004 SOC, 
provided the veteran a de novo review of the claims folder 
and denied entitlement to service connection on the merits.  
However, the Board must determine itself whether new and 
material evidence has been submitted to reopen a claim, 
regardless of the finding of the RO in that regard.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); aff'd, Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
herpetic keratitis in June 1999; that decision was final.

2.  The evidence submitted since the June 1999 denial is not 
merely cumulative and redundant, and raises a reasonable 
possibility of substantiating the claim.

3.  Herpetic keratitis was not present in service, nor is 
there any evidence of an eye injury experienced in service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for herpetic keratitis has been submitted.  
38 U.S.C.A. §§ 5103(a), 5103A, 5107(a), 5108, 7105 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.302 
(2006).

2.  Herpetic keratitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In a June 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  He was 
told what evidence was needed to substantiate his claim, to 
include what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was told to submit any evidence relevant to his claim. He was 
also informed of the reasons for the prior denial of his 
claim, and what evidence would be needed to reopen the claim.  
See Kent v. Nicholson, 20 Vet. App. 1 ( 2006).

The Board finds that the content of the June 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
November 2004 SOC and August 2005 and February 2006 SSOCs 
were issued, each of which provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  


Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In a 
letter mailed in May 2006, the veteran was provided with the 
provisions of the Dingess case.

II.  Applicable laws and regulations

A.  New and material evidence

If new and material evidence is presented or secured with 
respect to a claim which had been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006).

The regulation governing reopening of claims, 38 C.F.R. 
§ 3.156(a), was revised effective August 29, 2001.  Claims 
filed prior to August 29, 2001, must be adjudicated using the 
earlier version.  Because the veteran's claim in this case 
was filed in May 2004, the revised version of the regulation 
is applicable.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

B.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The evidence that was of record at the time of the June 1999 
rating decision included the veteran's service medical 
records.  They make no mention of any complaints of, or 
treatment for, any injury to the eyes.  The July 1965 
separation examination did not note any disability of the 
eyes, and his visual acuity was 20/20.  The veteran asserted 
that a smoke round had exploded in a howitzer during a 
training exercise, covering him and others in red debris.  He 
stated that some of the debris had injured his eye, and that 
his eyes had been flushed out with water.  He says that, 
after that, he would develop blisters around the eyes which 
began to occur in the cornea and the iris in 1982 or 1983.  
He sad his eye would get inflamed 5 to 6 times a year, and 
that such episodes would last from 2 days to 2 weeks.  

In June 1999, the RO denied the veteran's claim for service 
connection, based upon a finding that there was no evidence 
of any injury to the eyes in service.  He was notified of 
that decision on June 17, 1999, and did not appeal.

In May 2004, the veteran sought to reopen his claim, and 
submitted three statements from service comrades.  All three 
recalled a training accident when a smoke round had exploded.  
One, P.W.B., did not remember anyone being injured.  The 
other two recalled that the veteran had been injured in one 
of his eyes.  

A private physician, W.D.B., submitted a letter in August 
2004 in which it was noted that the veteran had 20/20 visual 
acuity in the left eye, with very slight correction.  The 
right eye, however, had substantial sub-epitheliel scarring.  
The doctor said the etiology of this scarring was unclear, 
although it was understood that the veteran had suffered 
trauma from a smoke bomb that had resulted in inflammation 
and infection.  The doctor stated that this certainly was a 
likely cause of his difficulties.  Another physician, T.K. 
submitted a statement in October 2004.  It stated that the 
veteran had suffered trauma to the right eye, experienced at 
the time an artillery round had exploded.  He now had a 
corneal scar in that eye.

At his DRO hearing at the RO in April 2005, the veteran 
reiterated the events that reportedly had caused the trauma 
to his right eye.  He again stated that he had been treated 
in the field, with flushing of the eyes and eye drops.

VA examined the veteran in April 2005.  He complained of a 
sensation of having a foreign body in the right eye.  His 
right eye corrected visual acuity was 20/200.  He was noted 
to have a history of trauma to the right eye, as well as 
herpes simplex keratitis, which reportedly had begun soon 
after the injury.  The diagnosis was corneal edema secondary 
to herpes simplex keratitis.  An addendum to this examination 
report, made following a complete review of the claims 
folder, stated that "[i]t is less likely than not that dust 
debris in eyes in 1965 is related to present day eye 
impairment."  (Emphasis in the original).

The evidence received after the June 1999 denial of the 
claim, including the statements from the veteran's private 
physicians, is clearly relevant to and probative of the 
question of whether the veteran's current right eye disorder 
is related to an injury experienced in service.  Taking this 
evidence as credible, as we must for the sole purpose of the 
request to reopen the claim, the Board finds that it raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2006).  When there is such evidence, 
"[t]his does not mean that the claim will always be allowed, 
just that the case will be reopened and the new evidence 
considered in the context of all other evidence for a new 
determination of the issues."  Smith v. Derwinski, 1 Vet. 
App. 178, 180 (1991).

The Board will now proceed to the merits of the underlying 
service connection claim.  After a careful review of the 
evidence of record, it is found that entitlement to service 
connection for herpetic keratitis of the right eye has not 
been established.  The veteran, and the authors of the lay 
statements submitted on his behalf, all report that he 
experienced some type of injury to the right eye when a smoke 
round exploded in 1965.  However, these statements are 
contradicted by the service medical records, which show no 
treatment for any such injury.  Moreover, his eye was normal 
at the time of the July 1965 separation examination.  
Therefore, there is no objective evidence that such an injury 
occurred.

The Board has also made note of the opinions provided by the 
private physicians, both of which found that the injury as 
described by the veteran could have caused his current 
difficulties.  However, a doctor's statement framed in terms 
such as "could have been" is not probative.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  Moreover, these opinions 
were predicated on the assumption that the claimed injury had 
actually occurred.  The VA examiner, who reviewed all the 
evidence of record, determined that it was not likely that 
any dust debris experienced in service would have resulted in 
the present-day eye impairment.  That opinion, which is based 
upon a thorough review of the records will, therefore, be 
accorded greater probative weight.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  As a consequence, the 
preponderance of the evidence is against the veteran's claim 
for service connection for right eye herpetic keratitis.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for herpetic keratitis of the 
right eye, and the claim is reopened.  However, upon review 
on the merits, service connection for herpetic keratitis of 
the right eye is denied.


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


